            Case 1:20-cv-02146-TJK Document 33 Filed 10/17/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




 SAAD ALJABRI,
           Plaintiff,
 v.                                                     Civil Action No. 20-2146 (TJK)

 MOHAMMED BIN SALMAN BIN
 ABDULAZIZ AL SAUD, et al.,
           Defendants.

______________________________________________________________________________

               CONSENT MOTION FOR ENLARGEMENT OF TIME
                      TO RESPOND TO THE COMPLAINT
______________________________________________________________________________

       Defendant His Royal Highness Crown Prince Mohammed bin Salman bin Abdulaziz Al

Saud (the “Crown Prince”) requests an enlargement of time until December 7, 2020, to respond

to the Complaint. Prior to filing this motion, undersigned counsel discussed the relief sought

herein with counsel for Plaintiff Saad Aljabri (“Plaintiff ”). Plaintiff ’s counsel stated that

Plaintiff consents to the motion.

       Plaintiff filed the Complaint on August 6, 2020. ECF No. 1. On September 22, 2020,

Plaintiff purported to effect service on the Crown Prince and several other Defendants.*

Accordingly, the presumptive deadline for the Crown Prince to respond to the Complaint was

October 13, 2020. See Fed. R. Civ. P. 12(a)(1)(A)(i). On October 9, 2020, after discussions with

counsel for Defendants, including counsel for the Crown Prince, Plaintiff filed an unopposed

motion to extend until December 7, 2020, the deadline of “all Defendants who have been served”


       *
          The Crown Prince reserve all defenses, including as to insufficient service of process.
See, e.g., Attakora v. District of Columbia, 300 F.R.D. 24, 27 (D.D.C. 2013) (seeking additional
time to respond to complaint “does not inherently concede service”).


                                                  -1-
          Case 1:20-cv-02146-TJK Document 33 Filed 10/17/20 Page 2 of 4




to respond to the Complaint. ECF No. 27. That motion therefore sought an extension of time for

the Crown Prince to respond to the Complaint. On October 14, 2020, this Court granted by

minute order Plaintiff ’s motion but only as to the 12 Defendants who have already appeared in

the case. Counsel for the Crown Prince have entered notices of appearance on behalf of the

Crown Prince contemporaneous with the filing of this motion. The Crown Prince respectfully

requests that the Court expressly extend the time for him to respond to the Complaint as well.

        This Court may extend the time to respond to the Complaint “for good cause.” Fed. R.

Civ. P. 6(b)(1). Good cause exists here. The enlargement the Crown Prince seeks is identical to

the enlargement previously granted to the other Defendants, and it is reasonable and designed to

promote efficient adjudication, rather than delay. Permitting a single, uniform deadline for

responding to the Complaint would promote judicial efficiency, streamline the presentation of

issues, and reduce the burden on the parties. By contrast, filing piecemeal motions to dismiss

around varying deadlines would be inefficient and burdensome for the Court and the parties.

See, e.g., Marsh v. Johnson, 263 F. Supp. 2d 49, 54 (D.D.C. 2003) (“The better approach is for

the parties to incorporate their arguments in one chain of briefing, rather than in the piecemeal

briefing that has resulted.”).

        The Court has not yet entered a scheduling order, and the only other deadline currently in

place at this early stage of the litigation is the December 7, 2020 deadline for other Defendants to

respond to the Complaint. Granting the enlargement of time sought herein would align the

Crown Prince’s response deadline with all other deadlines.

                                         CONCLUSION

        For the foregoing reasons, the Crown Prince requests an enlargement of time until

December 7, 2020, to respond to the Complaint.




                                                -2-
         Case 1:20-cv-02146-TJK Document 33 Filed 10/17/20 Page 3 of 4




Dated:   October 17, 2020          Respectfully submitted,

                                   /s/ Michael K. Kellogg

                                   Michael K. Kellogg (DC 372049)
                                   Gregory G. Rapawy (DC 493973)
                                   Andrew C. Shen (DC 500071)
                                   KELLOGG, HANSEN, TODD, FIGEL
                                     & FREDERICK, P.L.L.C.
                                   1615 M Street, N.W., Suite 400
                                   Washington, D.C. 20036
                                   (202) 326-7900

                                   Attorneys for Defendant
                                   Mohammed bin Salman bin Abdulaziz Al Saud




                                      -3-
          Case 1:20-cv-02146-TJK Document 33 Filed 10/17/20 Page 4 of 4




                                  CERTIFICATE OF SERVICE

        I certify that on October 17, 2020, I electronically filed the foregoing Consent Motion for

Enlargement of Time To Respond to the Complaint, using the ECF system, which sent notice of

filing in this matter to all counsel of record.



                                                   /s/ Michael K. Kellogg___

                                                   Michael K. Kellogg
                                                   Attorney for Defendant
                                                   Mohammed bin Salman bin Abdulaziz Al Saud
